       Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 1 of 13



                 THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

MICHAEL BULL and                               §
TAMMIE BULL                                    §
                                               §
      Plaintiffs,                              §
v.                                             §   Action No.:4:17-cv-334-DPM
                                               §
FREEDOM MORTGAGE                               §
CORPORATION                                    §
AND LOANCARE, LLC                              §
                                               §
      Defendants.                              §


                FREEDOM MORTGAGE CORPORATION’S
                   MEMORANDUM IN SUPPORT OF
              SECOND MOTION FOR SUMMARY JUDGMENT


      When this matter last came before this Court on Freedom Mortgage

Corporation’s (“Freedom”) first summary judgment motion, this Court dismissed

some of the claims brought by plaintiff Tammie Bull, individually and as special

administrator of the Estate of Michael Bull (“Plaintiff”) and observed that Plaintiff

“probably lacks standing to challenge the mortgage’s assignment—unless she can

show some sort of injury.” (Doc. # 48, p. 1). This Court further suggested that

“[s]imple discovery—on payments, taxes, insurance, and chain of title—will resolve

[] nagging ambiguities.” (Id. pp. 1-2). Since that time, Plaintiff’s deposition revealed

that she has no valid basis for establishing that Freedom’s actions caused damage

                                           1
         Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 2 of 13



because she voluntarily defaulted on the loan and because Freedom otherwise

complied with the terms of the note and mortgage.

                                        I.      Background

            a. Factual background

        Michael Bull executed a $164,932.00 note on October 25, 2012 made in favor

of CBC National Bank (“CBC”)1 and secured by a recorded mortgage signed by

Plaintiff encumbering real property located at 800 Burgandy Court, Jacksonville,

Arkansas 72076 (the “Property”).2 CBC specially indorsed the note to Freedom,

which in turn indorsed the note in blank.3 The undersigned is in physical possession

of the original promissory note on behalf of Freedom. Additionally, “Mortgage

Electronic Registration Systems, Inc. as nominee for CBC National Bank …”

(“MERS”) executed an assignment of mortgage to Freedom on July 16, 2014.4

Initially co-defendant Loancare, LLC (“Loancare”) serviced the loan on behalf of

Freedom, but on April 13, 2016 Freedom began handling loan servicing directly.5

        Plaintiff began sending insufficient monthly loan payments of $1,020 in 2013

when the monthly payment amount was $1,693 on the apparent belief that she had



1
  A copy of the original note, which is in possession of the undersigned, is attached as Exhibit A.
2
  A copy of the recorded Mortgage is attached as Exhibit 1.
3
  Exhibit A.
4
  Assignment of Mortgage, attached as Exhibit B.
5
  Notice of Transfer, attached as Exhibit C. At all relevant times, Freedom was the owner of the loan. For
simplicity, this motion makes no distinction between the actions of Freedom individually as opposed to
actions taken on its behalf by the prior loan servicer, Loancare.
                                                    2
         Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 3 of 13



overpaid property taxes.6 Yet the public records of Pulaski County show that taxes

for Lots 9 & 10, which encompass the Property were always handled by the lender,

not Plaintiff.7 Plaintiff ceased payments altogether after September 2014.8 The

Property sustained minor damage on July 2, 2014. On December 17, 2014, at a time

when $6,741.31 was due on the account,9 Plaintiff requested that Freedom apply the

$3,178.53 insurance check to outstanding loan payments.10 In accordance with the

mortgage, Freedom insisted that the insurance proceeds be used to repair the

Property.11 Thereafter, Freedom called Plaintiff five times and wrote five times

asking for an update as to repairs on the Property.12 Plaintiff refused to communicate

with Freedom.13 Plaintiff has never repaired the Property.14

        Freedom recorded a notice of default on February 8, 2017.15 The account is

due for October 1, 2014 and has a past due balance of $240,769.62. It has a negative

escrow balance of $24,692.34, an outstanding principal balance of $159,043.16,



6
  Payment History, attached as Exhibit D.
7
  Pulaski County Tax Records, attached as Exhibit 2. The records show payment by “Corelogic Real Estate
Tax Service,” which is Freedom’s tax vendor. In the tax year prior to the origination of the loan, Pulaski
County records show payment by BAC Tax Services Corporation, which was the tax vendor for the loan
refinanced by the Freedom loan.
8
  Affidavit of Freedom, attached as Exhibit 3, ¶ 17.
9
  Id., ¶¶ 19-20.
10
   Id.
11
   Id., ¶ 21.
12
   Id., ¶ 22; See also Insurance follow-up letters dated 8/19/16, 10/24/16, 1/23/17, 3/30/17, and 4/30/17 are
collectively attached as Exhibit E.
13
   Id.
14
   Excerpts from the deposition of Tammie Bull, individually and as special administrator for the Estate of
Michael Bull are attached here as Exhibit 4, p. 51.
15
   Notice of Default, attached as Exhibit 5.
                                                     3
            Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 4 of 13



accrued interest of $23,657.88, plus fees and costs equaling $33,376.24.16 Plaintiff

remains in possession of the Property.

               b. Procedural history

           Plaintiff filed this action on April 20, 2017 in Pulaski County Circuit Court

seeking an injunction against foreclosure and quiet title. (Doc # 2). In the Complaint,

Plaintiff vaguely allege that Freedom “is not the owner of said note…” and that it

lacks “standing to pursue th[e] foreclosure” (Doc. # 2, ¶¶ 1, 8). Plaintiff also

contends that Freedom “held payments, [] refused to apply insurance proceeds, and

billed Plaintiff [] for insurance that was not in effect.” (Id., ¶ 5). Freedom filed its

first summary judgment motion on November 3, 2017. (Doc. # 28). Freedom also

counterclaimed for foreclosure. (Doc. # 28). Freedom took the deposition of Plaintiff

on August 21, 2018.17 Following completion of discovery, there remains no

ambiguity about Plaintiff’s alleged damages—she has none.

                            II.    STANDARD OF REVIEW

           Federal Rule of Procedure 56 provides that summary judgment is proper if

“there is no genuine issue as to any material fact and the moving party is entitled to

judgment as a matter of law.” FED. R. CIV. PROC. 56(c). If the moving party shows

that there is no genuine issue of material fact, the burden shifts to the non-moving



16
     Exhibit 3, ¶ 14.
17
     Exhibit 4.
                                             4
           Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 5 of 13



party to provide specific facts and affirmative evidence to show the existence of a

genuine issue. Celotex Corp. v. Catrett, 477 U.S. 317, 321 (1986); Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

                                  III.   ARGUMENT

          Plaintiff requests an injunction against foreclosure and advances one cause of

action for quiet title. (Doc. # 2, ¶¶ 19-24). Freedom has an enforceable, recorded lien

against the Property in rem and has the right to collect the debt, in personam. Plaintiff

has not articulated a valid basis for cancellation of Freedom’s recorded mortgage

lien. Moreover, a quiet title action is an improper vehicle for invalidation of the debt

or an award of damages. Regardless, discovery shows that Plaintiff’s claims are

without substantive merit.

      a. Freedom is entitled to enforce the note and its attendant security interest
         by reason of physical possession of a blank indorsed note evidencing a
         debt that Freedom both owns and services.

          Plaintiff alleges that Freedom lacks standing to enforce the note and its

attendant mortgage because Freedom is not the real-party-in-interest. (Doc. # 2, ¶¶

1, 3-4, 8-9, 11, 22). However, Freedom clearly has standing to foreclose on the

Property because it is in physical possession of the original, blank indorsed note.18

The note was specially indorsed to Freedom by the loan originator, CBC.19 Freedom



18
     Exhibit A.
19
     Id..
                                             5
            Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 6 of 13



has indorsed the note in blank and provided the undersigned with the original note,

which is available for presentation to this Court.20 Freedom both owns and services

Plaintiff’s loan.21

           Because the note is indorsed in blank, it is bearer paper. ARK. CODE ANN. §§

4-3-109; 4-3-205(a). Freedom is a “holder” under Arkansas law, and is thus a

“person entitled to enforce the instrument.” See ARK. CODE ANN. §§ 4-1-201(b)(21),

4-3-301; McKay v. Capital Res. Co., 327 Ark. 727, 940 S.W.2d 869, 870-71 (1997).

Accordingly, Freedom is entitled to enforce the note and, along with it, the mortgage.

See, e.g., Bryan v. Easton Tire Co., 262 Ark. 731, 561 S.W.2d 79 (1978); In re

Baber, 523 B.R. 156, 159 (Bankr. E.D. Ark. 2014) (stating that the lender's

possession of “the original note indorsed in blank would normally end any inquiry

as to standing….”); see also Anderson v. CitiMortgage, Inc., 2014 Ark. App. 683

450 S.W.3d 251, 253 (2014). The transfer of the note carries with it the security—i.

e., the mortgage lien. Lehman v. First Nat’l. Bank, 189 Ark. 604, 74 S.W. 2d 773

(1934); Purcell v. Vincent, 211 Ark. 486, 200 S.W.2d 970 (1947).

           Freedom is entitled to enforce the note and mortgage as a matter of law

without regard to Plaintiff’s allegations about the formal assignment of the

mortgage.



20
     Exhibit 1, ¶¶ 19, 8.
21
     Id., ¶ 17; Exhibit 3, ¶¶ 6; 8.
                                             6
       Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 7 of 13




   b. Plaintiff lacks standing to assert claims related to the assignment of
      mortgage because she is neither party nor third party beneficiary to those
      documents.

      Plaintiff alleges, without support, that the assignment of mortgage was

executed without proper authority. (Doc. # 2, ¶¶ 3). This Court need not even

consider Plaintiff’s allegations concerning the assignment of mortgage because

Freedom is entitled to enforce the mortgage by reason of physical possession of the

note. In any event, the law is clear that a borrower such as Plaintiff lacks standing to

challenge the assignment of her mortgage because she is not party or third party

beneficiary of the assignment. See Brown v. Green Tree Serv. LLC, 820 F.3d 371,

372 (8th Cir. 2016); Quale v. Aurora Loan Servs., 561 F. App'x 582, 583 (8th Cir.

2014) (holding that the borrowers’ lacked standing to challenge the assignment of

mortgage and finding that “[t]he party injured by an improper or fraudulent

assignment is the mortgagee-assignor (mortgage holder), not the mortgagor

(homeowner)”); Karnatcheva v. JPMorgan Chase Bank, N.A., 704 F.3d 545, 547

(8th Cir. 2013); In re Baber, 523 B.R. 156, 160 (E.D. Ark. 2014). Indeed, this Court

recognized in its May 10, 2018 order that “[t]he weight of authority suggests that

Bull probably lacks standing to challenge the mortgage’s assignment—unless she

can show some sort of injury.” (Doc. # 48, p. 1).

      Even if Plaintiff had standing to challenge the assignment of mortgage—


                                           7
         Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 8 of 13



which she does not—she has no basis for questioning the validity of that document.

In her deposition, Plaintiff clarified that she believed that Freedom was not entitled

to enforce the note and mortgage is because “MERS had it.”22 And yet, Plaintiff was

unable to point to any error in the assignment of mortgage from MERS:

        Q.      . . . . Do you have any evidence that [the assignment of
                mortgage] wasn’t signed by people with proper authority?
        A.      I don't know.23

Thus, even assuming that Freedom did not have physical possession of the original

note (which it does) and even assuming that Plaintiff had standing to challenge the

validity of the assignment of mortgage (which she does not), she still unable to

articulate any reason why the assignment is not valid.

     c. Plaintiff’s allegations do not entitle her to the requested relief and she can
        show no damages because she admits that she defaulted on the loan.

        Plaintiff did not invoke Arkansas’ statutory quiet title procedure set out by

ARK. CODE. § 18-60-501. (Doc. # 2, ¶ 6-7, 12). Necessarily then, Plaintiff’s quiet


22
   Exhibit 4, p. 85; Unsurprisingly, Plaintiff could not explain the basis for her allegation that Freedom is
not entitled to enforce the note and mortgage:
     Q. Your allegation is that Freedom Mortgage is not entitled to foreclose on your home, but
     can you explain to me, in your own words, why that is the case?
     A. Because they don't own the mortgage. They didn't own it.
     Q. And on what basis do you believe that they didn't own the Mortgage?
     A. Oh -- I forget how to say it. Because -- I guess, because we had received -- it's in one of
     our thinges, [sic], Complaints, I just can't remember how to word it.
     ***
     A. I can't remember at this time. I'm sorry22
     ***
     Q. Okay. But as we sit here right now, can you tell me what reason it is that Freedom doesn't
     own this loan?
     A. No. (Id. pp. 59-60).
23
   Id., p. 73.
                                                     8
            Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 9 of 13



title action is based in equity. Willcutt v. Houston, 2014 Ark. App. 53, n.1, 2014 WL

247653 (2014) (discussing differences between statutory and equitable quiet title

actions). Plaintiff’s failure to state a basis for a declaratory judgment quieting title is

fatal to her case. Plaintiff vaguely alleges that Freedom failed to properly allocate

payments. (Id., ¶ 5). Even if true, improper payment allocation would not serve as a

basis for a declaratory judgment granting Plaintiff clear title.

           Regardless, Plaintiff testified that she intentionally defaulted on the loan

following a dispute about payment of taxes:

           Q.          So at some point, your husband quit making that --
           A.          The extra payments.
           Q.          The tax portion payment to Freedom or to the lenders?
           A.          Yes.
           Q.          In what year do you believe he stopped making that portion of
                       the payment?
           A.          I believe, it was 2013.
                                                 ***
           Q.          And after your husband stopped making the tax portion of the
                       payment in 2013, did you ever resume making the tax portion of
                       the payment?
           A.          No.24

Plaintiff testified that she intentionally sent insufficient payments and then admitted

that she suspended payments altogether:

           Q.          Did you ever miss payments on this loan?
           A.          We got behind, I believe, in 2014.
           Q.          Okay. When was the last time you recall making a payment on
                       the loan?
                                                  ***

24
     Id., pp. 41-42.
                                                  9
           Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 10 of 13



           A.    . . . . January 2015.
           Q.    Okay. And so you haven't attempted any payments since
                 January of 2015?
           A.    Uh-uh.25

           As for her allegation that Freedom misapplied payments, Plaintiff clarified

that this assertion is based upon Freedom’s refusal to apply hazard insurance

proceeds to payments instead of using those funds to repair the home.26 Specifically,

on July 2, 2014—when Plaintiff was already in default—her home incurred damage

from a falling tree.27 On December 17, 2014, Plaintiff sent the insurance proceeds of

$3,178.53 to Freedom and asked that it be applied to past-due payments.28 On that

date, Plaintiff owed $6,741.31.29 In accordance with the mortgage, Freedom insisted

that hazard proceeds be used to repair the collateral rather than applying it to the

account.30 Specifically, the mortgage provides that “all or any part of [] insurance

proceeds may be applied by Lender, at its option, . . (b) to the restoration or repair

of the damaged Property.”31 Thus, Freedom acted within the terms of the governing

contract by insisting that Plaintiff use the funds to repair the Property.32 Thereafter,

Freedom called and corresponded with Plaintiff asking that she confirm that the




25
   Id., p. 66.
26
   Id., p. 51.
27
   Exhibit 3, ¶ 18; 20.
28
   Id., ¶ 19.
29
     Id.
30
   Id., ¶ 21
31
   Exhibit 1, § 4
32
   Exhibit 4, p. 51.
                                            10
           Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 11 of 13



repairs to the Property were completed.33 Plaintiff never responded.34 The Property

has never been repaired.35

           Plaintiff can claim no damages from Freedom’s insistence that hazard

insurance proceeds be used for the repair of the collateral in accordance with the

mortgage. This is particularly true because even if Freedom had applied those funds

to past-due payments immediately upon receipt on December 17, 2014, the funds

would have been insufficient to cure Plaintiff’s default—$6,741.31was due on that

date leaving a shortage of $3,562.78 even if insurance funds had been applied.36

Plaintiff has not submitted payment since that date.37 Plaintiff’s allegation that

Freedom misapplied insurance proceeds is false and could not have caused her to

sustain damage.

           Similarly, Plaintiff’s allegation that Freedom failed to record a notice of

default (Doc. # 2, ¶ 6) is plainly contradicted by the public record, which shows a

notice recorded on February 8, 2017.

           Plaintiff also alleged that Freedom “falsely certified . . . each mortgagor. . .

who applied for loan modification or forbearance assistance has been notified that

[they] do[] not meet the criteria . . . under any program offered. . . .” (Doc. # 2, ¶ 7);



33
   Exhibit E; Exhibit 3, ¶¶ 21-22.
34
   Exhibit 3, ¶ 20.
35
   Exhibit 4, p. 51.
36
   Exhibit 3, ¶ 19.
37
     Id.

                                              11
           Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 12 of 13



ARK. CODE 18-50-103. Yet in her deposition, Plaintiff admitted that she never

applied for a loan modification.38 Thus, this allegation is also demonstrably false.

           Likewise, Plaintiff’s allegation that she has “paid taxes on the property

continuously from the present back through 2012” (Doc. # 2, p. 21) is demonstrably

false because, in fact, Freedom made tax payments on both lots 9 and 10 through its

tax payment vendor as reflected by the public records of Pulaski County.39

                                   IV.   Conclusion

           This Court should dismiss Plaintiff’s Complaint because Freedom has clear

standing to enforce the note and mortgage and because Plaintiff has not otherwise

articulated a basis for damages. This Court should also enter a judgment of

foreclosure in favor of Freedom.

                                         /s/ Blake B. Goodsell
                                         Blake B. Goodsell (Ark. Bar #2012226)
                                         BRADLEY ARANT BOULT CUMMINGS LLP
                                         1819 Fifth Avenue North
                                         Birmingham, Alabama 35203
                                         bgoodsell@bradley.com
                                         Telephone: (205) 521-8000
                                         Facsimile: (205) 521-8800
                                         and
                                         David Smith (pro hac vice pending)
                                         BRADLEY ARANT BOULT CUMMINGS LLP
                                         JP Morgan Chase Tower
                                         600 Travis Street, Ste. 4800
                                         Houston, Texas 77002
                                         dsmith@bradley.com

38
     Exhibit 4, p. 69.
39
     Exhibit 5.
                                           12
       Case 4:17-cv-00334-DPM Document 54 Filed 11/13/18 Page 13 of 13



                                       Telephone: (346) 310-6200
                                       Facsimile: (346) 310-6100

                                       Attorneys for Defendant Freedom Mortgage
                                       Corporation

                         CERTIFICATE OF SERVICE

      I hereby certify that on November 13, 2018, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system which will send notification
of such filing to the following:


      John Ogles
      Ogles Law Firm, P.A.
      200 S. Jeff Davis
      P.O. Box 891
      Jacksonville, Arkansas 72078
      jogles@aol.com

      Brien G. Saputo
      Mackie Wolf Zientz & Mann, PC
      124 W. Capitol Avenue, Ste. 1560
      Little Rock, 72201
      Telephone: (501) 429-4719
      Facsimile: (501) 588-0070
      bsaputo@mwzmlaw.com




                                       /s/ Blake B. Goodsell
                                       OF COUNSEL




                                         13
